Title: To Thomas Jefferson from Charles Pinckney, 8 January 1801
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
January 8: 1801 Winyaw

I wrote you some weeks since informing you that after the finishing some indispensable public Business important to the continuance & increase of the republican interest in this state I should go to Charleston & proceed from thence by Water either to Baltimore or to Washington as passages offered—Since this I am concerned to inform You that in my way down from Columbia stopping at this place I have been siezed with a most violent cold & sore throat occasioned by the severe cold weather we have had & my being exposed to it—it has confined me to my chamber & continues to oppress me very much—I am afraid it will be some time before I can go on to Charleston, where I left my little ones & to which place I have written to my friends to look out for a passage from thence to Baltimore  that I may be with you as soon as possible after I am better—I wish I was with you now but my absence was inevitable, as I am sure I did more good by going up to our Legislature at Columbia than I could have done by going to any other Part of the Globe at that time—Whenever I see you & recount to You my situation at Columbia & what passed there you will be not a little astonished—it has unravelled mysteries which I wish to explain to You & is the reason for my requesting you not to think of any arrangements for this state until You recieve the information I have collected & prepared for you—after which You will be fully able to judge for yourself & know what is best to be done— —
the feds have had some hopes of creating confusion by their being an equality of Votes but I find by the inclosed Extract that Tenesee has made a difference of one Vote—& as Your Majority over the federal candidates is so great there can be no cavil—I am hopeful to be with You before the Votes are opened & counted & am with affectionate respect & attachment
Dear Sir Your’s Truly

Charles Pinckney


I am glad the French convention is ratified By Sen—it was feared the payment for Captures might have been a clog by the disappointed federalists But I suppose the public opinion has over awed them & that it passed as a matter of course—they would not venture to stop it.—

